Citation Nr: 1721009	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, paranoia and depression.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter




ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a November 2008 rating decision issued by the Department of Veterans
Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 Travel Board hearing.  A transcript of this proceeding is associated with the claims file.

This claim has a long procedural history and has been remanded by the Board previously.  Most recently, in October 2015, the Board remanded the issues on appeal for additional development.  It has now returned to the Board for appellate review.  Pursuant to the October 2015 remand, the RO obtained the requested VA treatment records, attempted to obtain the Veteran's Social Security Administration (SSA) disability records, and documented SSA's negative response.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board sincerely regrets this further delay, but the Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as additional evidence submitted by the Veteran's attorney since the January 2016 supplemental statement of the case shows that further evidentiary development is warranted.

In his September 2012 statement in support of his service connection claim for PTSD, the Veteran contended that he had two stressors during his service in Phu Loi, Vietnam.  First, he claimed that in September 1969, the enemy shot a rocket that exploded near his company area and debris fell on the roof covering his hut.  He also stated that he was afraid for his life.  Second, he claimed that in August 1969 while on guard duty, he was warned that if he slept, the enemy would cut his throat, and then he stayed alert the rest of the night.  He contends that his current acquired psychiatric conditions, including PTSD and other non-PTSD disorders, are related to those claimed in-service stressors.  He stated that when these incidents occurred, he was assigned to the Support Battalion, 3rd Brigade, 82nd Airborne Division, his unit assignment in Vietnam from June to October 1969.  The Veteran's DD Form 214 shows that his military occupational specialty was personnel specialist, a non-combat role.    

In May 2016, the Veteran's attorney submitted additional personnel records from the National Personnel Records Center showing that the Veteran and others in his unit were awarded an Army Commendation Medal in November 1969.  His Army Commendation Medal certificate indicates that he received this award for "meritorious achievement in support of military operations against communist aggression in the Republic of Vietnam" from July 1969 through November 1969 in "extremely adverse conditions."  Furthermore, the personnel records show that the Veteran's brigade was awarded the Gallantry Cross with Palm in October 1969.  These records suggest that the Veteran's unit may have been exposed to hostile military activity in Vietnam in 1969, and that unit records may verify such claimed in-service stressors.  The RO has not obtained records from the Veteran's unit, Support Battalion, 3rd Brigade, 82nd Airborne Division.  At the time of an October 2008 formal finding on a lack of information required to verify stressors in connection to the PTSD claim, there was no PTSD diagnosis or stressor statement of record, and only incomplete service personnel records had been obtained.  Accordingly, the RO must attempt to obtain the Veteran's unit records to try to verify his claimed in-stressors based on his unit's exposure to hostile military activity in Vietnam from July 1969 through November 1969.  Even if such efforts are unsuccessful, at a minimum, the RO should review the Military Assistance Command Vietnam (MACV) Reports for the period July 1969 to November 1969 to determine if there were rocket attacks on the Veteran's unit in Vietnam.

Furthermore, the Veteran's attorney submitted a January 2017 private psychological opinion by Dr. M.S. that found the Veteran met the criteria for a PTSD diagnosis under the DSM-5.  Dr. M.S. also found the Veteran's symptoms were connected to the claimed in-service trauma of rocket attacks, and not merely due to his psychotic disorder.  This private psychological opinion contained the first PTSD diagnosis and positive opinion relating his claimed in-service stressor to service based on fear of hostile military activity (rocket attacks) of record.  As discussed above, currently there is no evidence corroborating the Veteran's reported in-service stressors, and this opinion was not provided by a VA or VA-contracted psychiatrist or psychologist.  See 38 C.F.R. §  3.304(f)(3).  Therefore, after the requested development of documentary evidence is completed, a VA psychiatric examination is needed to assess whether the Veteran has a diagnosis of PTSD, and if so, 1) what reported stressor(s) support such a diagnosis, and 2) whether his PTSD symptoms are medically related to his claimed in-service stressor(s).  Specifically, the examiner should address the conflicting evidence of record, including January 2008 VA mental health treatment records, the September 2012 VA examination, and the January 2017 private psychological opinion by Dr. M.S.  

Additionally, all VA treatment records since November 2014 should be obtained.

Finally, the requested development discussed above directly relates to the Veteran's claim for service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia, paranoia and depression, as the Veteran contends his non-PTSD psychiatric disorders are related to his claimed in-service stressors.  Accordingly, that claim also must be remanded as inextricably intertwined with the PTSD claim.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate institutions to obtain the Veteran's records from his unit, Support Battalion, 3rd Brigade, 82nd Airborne Division, from July to November 1969 in Vietnam, to corroborate his contention that his unit/base experienced enemy rocket attacks.  Associate all efforts to obtain this information and any responses with the record.  

Even if efforts to obtain the Veteran's unit records are unsuccessful, the RO should review the Military Assistance Command Vietnam (MACV) Reports for the period July 1969 to November 1969 to attempt to determine if there were rocket attacks on the Veteran's base in Vietnam, and document that review.

2. Obtain all available, relevant VA treatment records from the Salt Lake City, Utah VA Medical Center (and associated clinics) that have not yet been associated with the file from November 2014 to the present.

3. Then, only AFTER completing the development requested above, to the extent possible, schedule the Veteran for an appropriate VA psychiatric examination.  

After examining the Veteran, based on a review of the claims folder - including the January 2008 VA mental health treatment record, September 2012 VA examination, and January 2017 private psychological opinion by Dr. M.S. - the examiner is requested to offer the following opinions with a full supporting rationale:

a) Does the Veteran meet the DSM-IV OR DSM-5 criteria for PTSD? (since his claim has been pending for several years, it can be considered under DSM-IV)

If so, (1) what reported stressor(s) support such a diagnosis, and (2) are his PTSD symptoms medically related to his claimed in-service stressor(s) of fear of hostile military activity? 

b) Is it at least as likely as not (50 percent or greater) that any of the Veteran's diagnosed acquired psychiatric disabilities other than PTSD, including depression, paranoid disorder, and schizophrenia, began during or were otherwise related to the Veteran's military service?

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

